Citation Nr: 0009475	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  94-02 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel

INTRODUCTION

The veteran had active service from April 1976 to June 1980.  

By rating action of March 1987, the RO denied service 
connection for PTSD.  The veteran was notified of this 
decision by letter dated in March 1987, but did not file a 
timely appeal.  In May 1989 the RO again denied service 
connection for PTSD.  The veteran was informed of this 
decision by letter dated in June 1989, but again did not file 
a timely appeal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1991 and February 1992 rating 
decisions by the RO that determined that no new and material 
evidence had been presented to reopen the veteran's claim for 
service connection for PTSD.  In February 1996 the Board 
found that new and material evidence had been submitted to 
reopen the veteran's claim for service connection for PTSD.  
The Board also recharacterized the issue on appeal as 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  The Board thereupon remanded this 
case to the RO for further development, to include obtaining 
VA hospitalization records and affording the veteran a VA 
psychiatric examination.  That development having been 
completed, the case is again before the Board for appellate 
consideration.  


FINDINGS OF FACT

1. The veteran did not have a chronic acquired psychiatric 
disorder in service and does not have a chronic 
psychiatric disorder at the present time.  

2 The current psychiatric diagnosis is that of a personality 
disorder.  

3 A psychosis was not manifested within the first post 
service year.  

4 The veteran had no foreign service, did not engage in 
combat with the enemy of the United States during service 
and his reported non combat stressors during service have 
not been verified.  

5 The veteran does not have PTSD due to a verified in 
service stressor.


CONCLUSION OF LAW
An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by service, nor may a psychosis be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. §§  3.303(c), 3.304(f), 3.307, 3.309 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim for 
service connection for a psychiatric disorder, to include 
PTSD is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the Board finds that the veteran's claim 
is plausible.  The Board is also satisfied that all relevant 
facts have been developed to the extent possible and that no 
further assistance to the veteran is required to satisfy the 
VA's duty to assist the veteran in the development of this 
claim as mandated by 38 U.S.C.A. § 5107(a).  

I. Factual Basis  

On the veteran's April 1976 examination prior to service 
entrance, the veteran was evaluated as psychiatrically 
normal.  Review of the veteran's service medical records 
reveal that the veteran was seen for a neurology follow-up in 
November 1979 with complaints that included headaches, mood 
changes, anxiety, and sleeping difficulties.  Neurological 
evaluation was normal.  A psychiatric evaluation was 
recommended.  The veteran was seen in early December 1979 as 
an outpatient with a complaint that he was "falling apart".  
He admitted to suicidal ideation.  An assessment of suicidal 
depression was rendered.  

The veteran was thereafter hospitalized at a military 
facility in December 1979 for a psychiatric evaluation.  He 
complained of acute anxiety and depression over a recent 
transfer, which had removed the veteran from friends and 
psychotherapeutic support systems.  It was reported that the 
veteran had extensive work-ups following a 1976 head injury 
with concomitant episodes of inappropriate and somewhat 
aggressive behavior.  It was said that the primary diagnosis 
given was one of mixed personality disorder with antisocial 
and passive/aggressive features.  Reportedly, the veteran had 
also been treated for several months in 1978 for headaches 
and intermittent depression.  On evaluation during the 
current hospitalization the veteran complained of sleeping 
difficulties and a loss of appetite.  He was described as 
alert and cooperative.  He was noted to speak somewhat 
rapidly and somewhat briskly, but was nonetheless reasonably 
appropriate and completely goal directed.  The veteran was 
fully organized in his thought processes and was fully 
oriented.  There was no evidence of any organic brain 
syndrome or impairment in intellectual functioning.  No 
psychotic clinical features were noted and there was no 
delusional features, paranoid ideation, or hallucinations.  
There was no suicidal or homicidal intent.  During the 
hospitalization there was a progressive termination of the 
veteran's anxiety, depression, and feelings of hopelessness 
and helplessness.  At discharge from the hospital, the 
diagnoses were acute situational stress reaction of adulthood 
and mixed personality disorder with antisocial and 
passive/aggressive features.  

When seen for complaints of left-sided headaches in January 
1980 it was noted that that the veteran had had a head trauma 
in November 1976.  It was said that psychological testing 
conducted in May 1979 had showed no organic impairment.  The 
veteran was again hospitalized at a military facility in 
March 1980 because of suicidal intentions due to a 
situational stress reaction.  There had been no evidence of 
an actual suicide attempt.  It was noted that the veteran had 
been treated for approximately six months at another military 
hospital for what was described as a chronic character 
disorder of a passive aggressive type with intermittent 
episodes of reactive depression.  On evaluation, the veteran 
was anxious and tense.  His mood was one of mild depression 
and his affect was appropriate.  There was no evidence of 
memory impairment and the veteran's thought processes were 
within normal limits.  No confusion, delirium, 
disorganization, or psychosis was noted.  There were no 
hallucinations, paranoid ideation, or suicidal or homicidal 
ideation on examination.  The veteran improved significantly 
during the hospitalization and was discharged with a 
diagnosis of personality disorder, passive aggressive type, 
with features of conflict with authority figures, and 
manipulative and impulsive behavior.  It was recommended that 
he be administratively discharged from the service.  

On the veteran's May 1980 examination prior to separation 
from service, he was evaluated as psychiatrically normal on 
clinical evaluation.  In the physicians summary it was noted 
that depression and anxiety had resolved.  

OnVA psychiatric examination in May 1981 the veteran said 
that he struck his head in 1976 while in the service and had 
headaches ever since.  He also said that he was frequently 
depressed and had mood swings.  He said that he was very 
short tempered and became angry very easily.  He also said 
that he could not stand authority figures.  On evaluation the 
veteran was correctly oriented and showed no evidence of 
organic brain syndrome.  It was noted that he had been 
previously diagnosed as being passive aggressive and it 
appeared that this diagnosis was still appropriate.  It was 
said that the veteran was competent and not psychotic.  The 
diagnosis was passive aggressive personality.  

During VA outpatient treatment in May 1981 it was noted that 
the use of Inderal for the treatment of headaches was 
resulting in depression.  It was said that he had mood 
changes that resulted in him being cross, irritable, and 
upset to the point of spousal abuse.  The diagnosis was 
passive aggressive personality disorder resulting in a 
dislike of taking orders and serious interpersonal 
relationship problems.  Psychological testing of May 1981 
revealed a clearly defined pattern of conversion-hysteria 
behavior.  There were also suggestions of a severe 
personality disorder with problems involving poor impulse 
control, agitation, restlessness, irritability, 
suspiciousness, hostility, and difficulties in social and/or 
interpersonal adjustments.  Additional VA outpatient 
treatment records reflect treatment in 1981 for tension, 
restlessness, anxiety, depression, and difficulties with 
personal relationships.  

The VA hospitalized the veteran in October 1981 with symptoms 
of anger, domestic conflict, and suicidal and homicidal 
ideation.  At discharge, no diagnosis was rendered on Axis 1.  
On Axis II, the diagnosis was passive aggressive personality 
disorder with impulsiveness, manipulation, and conflict with 
authority figures.  

VA clinical records reflect outpatient biofeedback and mental 
health treatment in 1982 and 1983 for tension, depression, 
insomnia, domestic conflicts, and weight gain.  In August 
1982 it was reported that the veteran's father had died in a 
suspected suicide and the veteran had suicidal ideation 
thereafter.  In March 1983 the veteran reported that he had 
removed a dead man from an auto wreck that afternoon.  It was 
also reported that he said that he was the first on the scene 
of a very grizzly plane crash the previous November and had 
been having dreams and anxiety due to this trauma.  

The veteran was hospitalized at a VA hospital from mid June 
to late July 1983 for the treatment of suicidal ideation.  It 
was noted that the veteran's father had committed suicide in 
June 1982 and that the veteran planned to commit suicide on 
the first anniversary of his death.  The veteran was having 
marital problems due to physical abuse of his spouse, lying, 
writing bad checks, anger, and childish behavior.  Testing 
showed good contact with reality and adequate impulse 
control.  His problems seemed to be due to immaturity and 
dependency needs.  It was also said that he would frequently 
exaggerate the truth for purposes of self-aggrandizement.  At 
the time of discharge, the diagnosis on Axis I was adjustment 
disorder with depressed mood.  A mixed personality disorder 
was diagnosed on Axis II.  

The VA again hospitalized the veteran in late August and 
early September 1983 due to depression and suicidal ideation 
over a coming divorce.  The diagnosis on Axis I was 
adjustment disorder with depressed mood associated with being 
ordered out of the house.  A mixed personality disorder 
manifested by faulty money handling and misrepresentation of 
the truth was diagnosed on Axis II.  He was again 
hospitalized from August to December 1985 for suicidal 
ideation after an altercation with his wife.  Evaluation 
revealed no delusions, hallucinations, flights of ideas, or 
loose associations.  He was not confused and his thinking was 
not concrete.  It was noted that his wife reported that he 
had been taking and cashing checks and then hiding the 
statements.  The discharge diagnosis on Axis I was adjustment 
reaction with marital separation.  On Axis II the diagnosis 
was mixed personality disorder.  VA clinical records reveal 
further hospitalization from June 1986 to January 1987 with 
discharge diagnosis of adjustment disorder with depressed 
mood on Axis I.  Mixed personality disorder with passive 
aggressive, delinquent features and impulsive behavior was 
diagnosed on Axis II.  During the hospitalization the veteran 
was divorced, became homeless, and requested domiciliary.  
Domiciliary was granted for purposes of job training.  

In a January 1987 statement the veteran contended that he 
suffered from PTSD as a result of service in A Company, 3 rd 
U.S. Infantry (the Old Guard) from December 1976 to November 
1979, at Fort McNair.  He alleged stressors which included: 
withstanding the pressure of performing 2,100 funeral 
ceremonies at Arlington National Cemetery and other 
cemeteries; having to cope with unpredictable incidents of 
physical and verbal abuse from mourning families; having 
witnessed a fight between a veteran's widow and his mistress 
over a flag; having fallen into a grave and breaking open a 
casket; performing security duty in Washington, D.C; being 
trained to kill civilians during a hostage crisis; working 
with unreliable weapons, and having to work with civilians 
during a 1977 postal strike.  

The veteran remained in a VA domiciliary until July 1988, 
during which time he participated in the substance abuse and 
mental health programs and also undertook vocational 
rehabilitation.  At the time of discharge from the 
domiciliary the diagnosis included adjustment disorder, mixed 
personality disorder, and passive aggressive disorder.  After 
a brief VA hospitalization in early December 1988 for the 
treatment of chest pains, the diagnoses included 
anxiety/depression.  

VA clinical records reveal that the veteran was hospitalized 
from late January to early April 1989 with complaints that he 
was about to lose control and blow up after an incident in 
which he struck his sister and was then told to leave his 
mother's house.  Examination revealed findings which included 
depression and a blunted affect.  Suicidal ideation was 
denied.  The impression was dysthymic disorder versus 
intermittent explosive disorder, and rule out personality 
disorder.  At the time of discharge, the diagnosis on Axis I 
was adjustment disorder with mixed disturbance of mood and 
conduct.   He was again admitted to a VA domiciliary after 
hospital discharge.  

After a VA behavioral and psychological evaluation in June 
1989 the impression was major depression.  After a mental 
health clinic evaluation in August 1989 the assessments were 
depression disorder, not otherwise specified; intermittent 
explosive disorder; and rule out personality disorder.  
Additional VA clinical records reflect outpatient treatment 
and periods of hospitalization during the 1990s for 
psychiatric symptomatology with diagnoses which included 
major depression, dysthymic disorder, adjustment disorder 
with mixed features, antisocial personality disorder, passive 
aggressive personality disorder, personality disorder not 
otherwise specified (schizoid, dependent, borderline), brief 
reactive psychosis, PTSD, and bipolar disorder.  

The veteran was hospitalized at a VA facility in July 1992 
for the treatment of depression and suicidal ideation.  The 
veteran said that his depression was cyclic and usually 
corresponded to the anniversary of his father's suicide.  The 
veteran also said that, when this occurs, he has flashbacks 
and bad dreams of his service experiences which involved 
serving in a color guard at Arlington cemetery.  At discharge 
the diagnosis on Axis I was atypical bipolar disorder with 
PTSD features.  After VA outpatient treatment in February 
1994 the assessments included dysthymia/bipolar disorder/PTSD 
provoked by a personal disagreement.  

On VA psychiatric examination by a board of two psychiatrists 
in August 1996, the veteran stated that his primary duties 
during service involved participating in an honor guard at 
funerals.  He also said that he was trained as a sniper and 
was sent into Central America on several occasions.  The 
veteran complained of PTSD symptoms such as flashbacks, 
nightmares, and periodic depression.  He believed his 
symptoms were due to all the funerals he attended and his 
experiences in Central America.  A detailed structured 
interview revealed complaints of frequent flashbacks of 
funerals at Arlington Cemetery and firefights in Central 
America.  He said that his flashbacks lasted from 10 to 20 
minutes and that he lost contact with his location and time 
perceptions.  The flashbacks occurred from 3 to 5 times a 
week.  The veteran also reported nightmares about 
accidentally killing a woman while he was serving as a sniper 
in Central America, falling into a grave and soiling himself 
on the corpse, and participating in firefights in Central 
America.  It was said that the veteran gave a reliable 
history of avoidance of stimuli that reminded him of his 
service experiences.  He was said to have memory gaps about 
his experiences in Central America and at Arlington National 
Cemetery.  He had a loss of interest in former hobbies such 
as hunting and fishing.  Feelings of estrangement from others 
bordering on social phobia were reported.  The veteran 
verbalized guilt about multiple situations in which 
colleagues were killed.  At the conclusion of the 
examination, it was the examiner's opinion that the veteran 
did indeed suffer from PTSD.  The examiner noted that the 
veteran's report of serving in Central America was not found 
in his records.  He said that the records showed that the 
veteran did serve at Arlington Cemetery and did attend an 
extremely high number of funerals.  The doctor said that it 
was certainly possible that a particular individual may 
respond to such service with the types of psychiatric 
symptoms displayed by the veteran.  The doctor questioned 
whether the veteran served in Central America but if such 
service occurred, it could be a source of psychiatric 
dysfunction.  If the veteran did not serve in Central 
America, his reports could be due to delusional activity, 
malingering to obtain compensation, or confabulation to boost 
self esteem.  Regarding the veteran's bipolar disorder, the 
examining physician said that the veteran was stable on 
pharmacology and there was no evidence of active illness.  He 
also said that there was some evidence that the veteran may 
have had some psychothymic versus bipolar traits prior to 
entering the service but this was difficult to ascertain.  

In response to a request for verification of a reported 
stressor by the RO, the National Personnel Records Center 
(NPRC) in Saint Louis, Missori reported in December 1996 that 
there was no indication that the veteran was on a casket team 
or had ever been assigned to duty in Central America.  

Of record is a copy of a DA Form 1577 (Authorization For 
Issuance Of Award), dated in July 1992 and received in April 
1997.  This document indicated an award code 46 (Combat 
Infantryman Badge).  In response to a June 1997 request for 
information regarding the matter of the veteran's purported 
award of the Combat Infantryman Badge, the NPRC reported in 
July 1997 that available records indicated that the veteran 
had been awarded the Combat Infantryman Badge, but the 
requested commendation was not on file.  (Information from 
the veteran's service personnel records indicates that, 
during service, he was stationed at Fort Dix, New Jersey; 
Fort Benning, Georgia; Fort Myer, Virginia, and Fort Cambell, 
Kentucky.  His DD Form 214 does not show an award of the 
Combat Infantryman Badge and also indicates that the veteran 
had no foreign service during his period of military 
service.)

In a July 1997 addendum, one of the physicians who conducted 
the August 1996 VA psychiatric examination stated that both 
volumes of the veteran's claims file had been reviewed.  He 
said that the psychiatric diagnosis at the time of the August 
1996 examination was PTSD and that there was evidence from 
the veteran's claimed history that PTSD developed during 
service.  The examiner also stated that there was no evidence 
that a psychosis was present during the first year after 
service discharge.  The physician further commented that at 
the beginning of the August 1996 examination the veteran 
reported that he fell into a grave during a cemetery detail 
and started having nightmares, flashbacks, hypervigilence and 
recurrent feelings of "unreality" following the incident.  
The doctor also said that the veteran articulated feeling 
helpless and horrified during this stressor episode.  The 
doctor further said that the veteran thereafter during the 
examination indicated that the cemetery story was a "cover" 
and that his real stressor for PTSD was serving as a sniper 
in Central America and killing the wife and child of a 
"target".  The veteran said that this incident was what 
really caused his flashbacks, nightmares, hypervigilance and 
recurrent feelings of unreality.  The doctor said that since 
the veteran's reported stressors had not been independently 
verified, all of the above symptoms could possibly be 
accounted for by a diagnosis on Axis II of mixed personality 
disorder with antisocial, borderline, and paranoid features.  

Of record is a copy of the history of the 3 rd U.S. Infantry 
(the Old Guard) downloaded from the unit's internet web page.  
This document indicated that company A, 1st Battalion of this 
unit, to which the veteran was attached during service, was 
the commander in chief's guard.  Companies B, C, and D of the 
unit were line companies that shared in ceremonial and field 
training duties.  In a September 1999 memorandum, the 
Memorial Affairs Officer of the 3rd U.S. Infantry (The Old 
Guard) stated that Company A of the unit did not have a 
primary duty of conducting funerals but still conducted such 
ceremonies as "backup" duty.  A document is also of record 
that indicated that A Company of the Old Guard maintains 
ceremonial and tactical proficiency in the weaponry and 
tactics of the 17th century.  

II. Legal Analysis  

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service. 38 
U.S.C.A. § 1131 (West 1991 & Supp. 1999).  Service connection 
for a psychosis may be granted if manifested to a compensable 
degree within one year following discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  A personality 
disorder is a developmental abnormality and not a disease or 
injury for which service connection may be granted.  
38 C.F.R. § 3.303 (c) (1999)  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and service.  38 
C.F.R. § 3.304(f).  If the claimed service stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded a 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed 
stressor.  Id.  

If the veteran did not engage in combat, the veteran's lay 
testimony, by itself, will not be sufficient to establish the 
alleged stressor.  Instead, the record must contain service 
medical records or other independent credible evidence to 
corroborate the veteran's testimony as to alleged stressor.  
Dizolgio v. Brown, 9 Vet. App. 163, 166 (1996).  Those 
service medical records which are available must support and 
not contradict the veteran's lay testimony concerning the 
non-combat stressors.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  

Also, in Cohen v. Brown, 10 Vet. App. 128 (1997), the United 
States Court of Appeals for Veterans Claims (Court) cited the 
three elements required by 38 C.F.R. 3.304(f) to warrant a 
grant of service connection for PTSD: (1) a current, clear 
medical diagnosis, of PTSD: (2) credible supporting evidence 
that the claimed inservice stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed stressor.  Cohen, at 
138.  The Court has also held that, if the claimed stressor 
is not combat related, a veteran's lay testimony regarding 
inservice stressors is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
"credible supporting evidence."  Id at 142.  The Court also 
held that, in order to permit judicial review of a denial of 
service connection for PTSD by the Board, the Board must 
generally make specific findings of fact as to whether the 
veteran was engaged in combat with the enemy and, if so, 
whether the claimed stressors were related to such combat.  
Id at 145.  

Review of the record shows that the veteran received 
considerable treatment for psychiatric symptomatology during 
service.  However, after psychiatric evaluations conducted 
during service it was determined that the veteran's 
psychiatric symptomatology was due to an acute situational 
stress reaction and a personality disorder.  An acute 
situational stress reaction is a temporary disorder rather 
than a chronic psychiatric disability.  A personality 
disorder is a developmental abnormality and not a disability 
for which service connection may be granted.  38 C.F.R. 
§ 3.303(c).  Moreover, a review of the post service clinical 
evidence does not demonstrate a diagnosis of a psychosis 
until the early 1990's, approximately 10 years after the 
veteran's discharge from service.  In addition, after a 
recent review of the veteran's clinical record, a VA 
psychiatrist has opined that there was no evidence of a 
psychosis during the year period following the veteran's 
discharge from service.  

The veteran has also asserted that he suffers from PTSD due 
to his service experiences.  Initially the Board observes 
that the record contains a copy of a DA Form 1577 documenting 
an authorization for the veteran to be issued a Combat 
Infantryman Badge.  However, the veteran's DD Form 214 does 
not indicate that the veteran has been awarded this medal.  
Moreover, since the veteran's entire period of service was 
during peacetime, and since his service medical records 
indicate that he was never assigned to duty outside the 
United States, it is apparent that the veteran does not 
qualify for an award of the Combat Infantryman Badge based on 
having engaged in combat with the enemy during service.  For 
the same reasons, it is equally apparent that the veteran did 
not engage in combat during his period of service.  

After a VA psychiatric examination in August 1996, a 
diagnosis of PTSD was rendered.  At that time, it was 
reported by the examining physician that the veteran's PTSD 
symptoms were related to two incidents: falling into a grave 
while performing ceremonies at a military funeral while a 
member of A Company of the Old Guard, and killing a woman and 
a child while serving as a sniper in Central America.  
However, on a July 1997 addendum to the above VA psychiatric 
examination, the examining physician reported that during the 
August 1996 examination the veteran himself denied that the 
incident in which he fell into a grave was a stressor 
resulting in PTSD.  He claimed that this reported event was a 
"cover" for his actual stressors which involved activities 
as a sniper in Central America.  The service department has 
indicated that the veteran was never assigned to Central 
America and his service records do not even establish that he 
ever served outside the continental United States.  As the 
veteran was never in combat, and since there is no "credible 
supporting evidence" that the stressors which the veteran 
has claimed as responsible for PTSD ever occurred, service 
connection for PTSD is not warranted.  See Cohen v. Brown, 
supra.  

In summary the July 1997 addendum to the August 1996 report 
of the board of two VA psychiatrists establishes the 
following: (a) the veteran does not have PTSD due to a 
verified in service stressor; (b) that the veteran does not 
have a current acquired psychiatric disorder, because, as the 
examiner indicated, if the diagnosis of PTSD was invalid 
based on a failure to verify an inservice stressor, then the 
correct current psychiatric diagnosis was that of a 
personality disorder; (c) that a psychosis was not manifest 
in the first post service year.  

Since the evidence does not show the existence of an acquired 
psychiatric disorder during service, a psychosis within one 
year following service, or that the veteran currently has an 
acquired psychiatric disorder, including PTSD that is 
otherwise related to service, service connection for an 
acquired psychiatric disorder, to include PTSD, must be 
denied. 




ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

